Case: 1:18-cv-00753-SJD-KLL Doc #: 66 Filed: 05/18/21 Page: 1 of 3 PAGEID #: 2450                                  (1 of 3)



                                                 No. 20-3289
                                                                                                 FILED
                                  UNITED STATES COURT OF APPEALS                          May 18, 2021
                                       FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk


NICHOLAS K. MERIWETHER,                                                                 )
                                                                                        )
        Plaintiff-Appellant,                                                            )
                                                                                        )
v.                                                                                      )
                                                                                        )         ORDER
FRANCESCA HARTOP, JOSEPH WATSON, SCOTT WILLIAMS, DAVID                                  )
FURBEE, SONDRA HASH, ROBERT HOWARTH, GEORGE WHITE, AND                                  )
WALLACE EDWARDS, TRUSTEES OF SHAWNEE STATE UNIVERSITY,                                  )
IN THEIR OFFICIAL CAPACITIES; JEFFREY A. BAUER, ROBERTA                                 )
MILLIKEN, JENNIFER PAULEY, TENA PIERCE, DOUGLAS SHOEMAKER,                              )
AND MALONDA JOHNSON, IN THEIR OFFICIAL CAPACITIES,                                      )
                                                                                        )
        Defendants-Appellees,                                                           )
                                                                                        )
 JANE DOE; SEXUALITY AND GENDER                                                         )
 ACCEPTANCE,                                                                            )
                                                                                        )
        Intervenors-Appellees.                                                          )
                                                                                        )
                                                                                        )



        BEFORE:       McKEAGUE, THAPAR, and LARSEN, Circuit Judges.


        Upon consideration of the motions of Trevor Project, Inc. and American Association of Suicidology,

AMA, American Academy of Pediatrics and National Association of Social Workers, and Aaron Tang and

100 other professors for leave to file a brief as amici curiae in support of the petition for rehearing en banc,

        It is ORDERED that the motions are GRANTED.



                                                   ENTERED BY ORDER OF THE COURT




                                                   Deborah S. Hunt, Clerk
Case: 1:18-cv-00753-SJD-KLL Doc #: 66 Filed: 05/18/21 Page: 2 of 3 PAGEID #: 2451                  (2 of 3)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                 Filed: May 18, 2021




Ms. Shireen Barday
Mr. Alvin Lee
Mr. Henry Ben-Heng Liu


                     Re: Case No. 20-3289, Nicholas Meriwether v. Francesca Hartop, et al
                         Originating Case No.: 1:18-cv-00753

Dear Counsel,

  The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Beverly L. Harris
                                                 En Banc Coordinator
                                                 Direct Dial No. 513-564-7077

cc: Ms. Deborah Ann Ausburn
    Ms. Elizabeth Baia
    Mr. Travis C. Barham
    Mr. Gerard V. Bradley
    Ms. Jennifer L. Branch
    Mr. Matthew J. Burkhart
    Mr. John J. Bursch
    Ms. Jennifer C. Chavez
    Mr. David Andrew Cortman
    Mr. Alphonse A. Gerhardstein
    Mr. William Isasi
    Mr. Paul R. Kerridge
    Mr. Thomas W. Kidd Jr.
    Mr. Tyson Charles Langhofer
Case: 1:18-cv-00753-SJD-KLL Doc #: 66 Filed: 05/18/21 Page: 3 of 3 PAGEID #: 2452   (3 of 3)




   Mr. Cortlin Hall Lannin
   Mr. Gary McCaleb
   Mr. Shannon Price Minter
   Mr. Richard W. Nagel
   Mr. Asaf Orr
   Mr. Christopher F. Stoll
   Mr. Christopher L. Thacker
   Mr. Adam G. Unikowsky
   Ms. Jean Veta
   Ms. Kristen K. Waggoner
   Mr. Randall L. Wenger

Enclosure
